Citation Nr: 1550552	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of the right lower extremity.

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to February 1976 and from February 1979 to November 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has recharacterized the claimed blood disability as one for service connection for thrombophlebitis of the right lower extremity, as a more precise characterization based on the Veteran's contentions and medical findings of record.  

The Board remanded the appealed claims in April 2013 for the RO to issue a statement of the case (SOC) responsive to the Veteran's notice of disagreement with the appealed August 2009 RO decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran perfected appeals of the claims by a VA Form 9 received May 2014, subsequent to the RO's issuance of an SOC in April 2014.  The appealed claims are therefore now properly before the Board for appellate review.  38 C.F.R. § 20.200 (2015).  

The Board also in April 2013 remanded a claim for service connection for a back disability.  However, that claim was resolved in the Veteran's favor with the grant of service connection for low back strain by an April 2014 Decision Review Officer decision.  There is therefore no longer a case in controversy for the Board's appellate consideration as to that claim.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

Thrombophlebitis of the right lower extremity originated during active service and has persisted to the present time. 


CONCLUSION OF LAW

The criteria for service connection for thrombophlebitis of the right lower extremity are met.  38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for thrombophlebitis of the right lower extremity.  Therefore, no further development is required before the Board decides that claim.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

The Veteran contends, in effect, that he developed thrombophlebitis of the right lower extremity in service and that the condition has persisted up to the present time, though he has learned to limit its symptoms. 

The record reflects that the Veteran was seen in service on multiple occasions between 1978 and 1982, presenting with a condition initially assessed as affecting the low back and right lower extremity.  In the course of service in 1979 or 1980 thrombophlebitis of the right leg was ultimately assessed, in addition to a low back disorder.  The Veteran was on limited duty profiles for thrombophlebitis in both 1979 and 1980.  He was prescribed care or treatment including leg elevation and limited standing.  He was also seen multiple times for treatment of recurrence of thrombophlebitis in 1980 and 1982, with an assessment of recurrent superficial thrombophlebitis of the right leg, for which he was prescribed limited activities including limited standing.  

Upon VA examination in April 2014, the examiner reviewed the record and noted a history of thrombophlebitis from service.  The Veteran denied current right leg pain, but reported that he had learned how to manage the thrombophlebitis.  The VA examiner diagnosed thrombophlebitis and noted that the Veteran remained on a profile of no prolonged standing over 10 minutes.  

Service treatment records, current findings, and diagnoses in service and currently all support a thrombophlebitis condition which has continued from service, though it is currently asymptomatic and apparently under control.  The preponderance of the evidence favors a grant of service connection for the condition.  


ORDER

Service connection for thrombophlebitis of the right lower extremity is granted.


REMAND

Hypertension

The Veteran contends, in effect, that he developed hypertension in service and that it has persisted until the present time.  

Service treatment records include numerous findings of elevated blood pressure over multiple years, including several with contemporaneous chest pain and a question noted of hypertension.  June 1982 treatment records reflect that the Veteran was being treated with medication for elevated blood pressure, with blood pressure checks satisfactory and a prescription to "continue medications."

Records following service also include findings of elevated blood pressure, though with inconsistent treatment for hypertension following service.  

The Veteran was afforded a VA examination in April 2014 addressing claimed hypertension.  The VA examiner noted a reported history of hypertension onset in 1999, though this date of onset is not explained in the examination report and is not adequately reconciled with the elevated blood pressure readings from service.  The VA examiner assessed that the Veteran's hypertension did not have its onset in service and was not causally related to service, and provided a rationale that the Veteran's hypertension from 1999 was not related to elevated blood pressure in service.  The examiner noted that the Veteran's blood pressure was not elevated upon service separation, while failing to note that the Veteran had been taking medication in 1982, prior to service separation, for elevated blood pressure.  The April 2014 VA examiner also provided no explanation why hypertension from service was different condition from that in 1999.  Thus, the examination report is inadequate.  The Board believes that an additional examination is warranted by a different examiner, since the examiner who conducted the April 2014 examination appears to have arrived at findings of no onset in service or causal link to service based on a deficient review of the record and without an adequate medical basis.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for hypertension. 
 
2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any hypertension present during the period of claim.  The examination should be conducted by an examiner other than the one who conducted the VA examination addressing hypertension in April 2014.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the physician.  Any indicated tests or studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension originated while the Veteran was serving on active duty or is otherwise etiologically related to his active service.  The examiner should consider all relevant evidence, including in particular the service treatment records indicating that the Veteran was prescribed medication for hypertension shortly prior to his service separation examination, and hence likely was on such medication at the time of that examination.  The examiner should note that this detail was overlooked by the April 2014 VA examiner.  

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3. The RO or the AMC should also undertake any other development it determines to be warranted.
 
 4. Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


